THIS was a writ of error to the Court of General Sessions of the Peace, in and for Sussex county, in a case of petition, order and return laying out a private road.
Mr. Cullen, on the first day of the term, at the June term, 1847, moved the court to quash this writ, on the ground that no writ of error lies by the constitution to the Court of General Sessions.
Mr. Layton opposed the motion, and desired to be heard upon the question.
The Court, unanimously, directed that the writ should be quashed, the same having issued improvidently, and not being given by the constitution.